internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-111606-99 cc dom p si date date legend x a year state dear this responds to your letter dated date submitted on behalf of x requesting rulings on the federal_income_tax consequences of the conversion of x from a general_partnership to a limited_liability_company facts x is a state general_partnership that owns and operates a mobile home park business the partners of x have negative capital accounts through the end of year x proposes to convert to an llc by filing articles of organization pursuant to the applicable state law x will retain the same method_of_accounting and accounting_period each partner’s total percentage interest in x’s profits losses and capital will remain the same and the business of x will continue in the same manner after the conversion plr-111606-99 at the end of year x held long-term debt in the amount of dollar_figurea this debt is secured_by x’s property and is personally guaranteed by all of the partners and thus treated as recourse_debt this debt will continue to be shared for basis purposes in the same manner that it was before the conversion there will be no change in any partner’s share of x’s liabilities x has requested the following rulings the conversion will not cause x or its partners to recognize gain_or_loss provided that the partners’ respective shares of liabilities under sec_752 do not change upon the conversion the conversion will not be treated as a sale_or_exchange for purposes of sec_708 the conversion of x from a general_partnership to an llc will not terminate x upon conversion from a general_partnership to an llc x will not need to obtain a new taxpayer_identification_number the partners’ holding periods for their respective interests in the llc will include the holding periods of their respective interests in the general_partnership and the partner’s capital_account balances in the llc will continue to be their capital_account balances from the general_partnership the llc’s initial basis in the assets it receives from the general_partnership will be the same as the general partnership’s basis in such assets immediately prior to the conversion law and analysis sec_708 provides that a partnership is considered continuing if it is not terminated a partnership is terminated only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 of the income_tax regulations provides in part that a contribution of property to a partnership does not constitute a sale_or_exchange for purposes of sec_708 under sec_721 no gain_or_loss is recognized by a partnership or any of its partners upon the contribution of property to the partnership in exchange for an interest therein plr-111606-99 sec_1223 provides that the holding_period of property received in exchange for other_property includes the holding_period of the property exchanged if the property received has the same basis in whole or in part as the property exchanged revrul_84_52 1984_1_cb_157 considers the federal_income_tax consequences of converting a general_partnership into a limited_partnership each partner’s total percentage interest in the partnership’s profits losses and capital remained the same after the conversion further the business of the general_partnership continued to be carried on after the conversion revrul_84_52 treats the conversion as an exchange under sec_721 the revenue_ruling holds that the general_partnership is not terminated because the business of the general_partnership will continue after the conversion and because under sec_1_708-1 a transaction governed by sec_721 is not treated as a sale_or_exchange for purposes of sec_708 the revenue_ruling also holds that if the partners’ shares of partnership liabilities do not change there will be no change in the adjusted_basis of any partner’s interest in the partnership and under sec_1223 there will be no change in the holding_period of any partner’s total interest in the partnership revrul_95_37 1995_1_cb_130 examines the conversion of a domestic_partnership into a domestic llc classified as a partnership for federal tax purposes revrul_95_37 holds in part that the federal_income_tax consequences described in revrul_84_52 apply to the conversion of a domestic_partnership into a domestic llc classified as a partnership regardless of the manner in which the conversion is achieved under state law the revenue_ruling further concludes that the resulting llc does not need to obtain a new taxpayer_identification_number based on the information submitted and provided that x is classified as a partnership for federal tax purposes we rule as follows the conversion will not cause x or its partners to recognize gain_or_loss provided that the partners’ respective shares of liabilities under sec_752 do not change upon the conversion the conversion will not be treated as a sale_or_exchange for purposes of sec_708 the conversion of x from a general_partnership to an llc will not terminate x upon conversion from a general_partnership to an llc x will not need to obtain a new taxpayer_identification_number the partners’ holding periods for their respective interests in the llc will include the holding periods of their respective interests in the general_partnership and the partner’s capital_account balances in the llc will continue to be their capital_account balances from the general_partnership the llc’s initial basis in the assets it receives from the general_partnership will be the same as the general partnership’s basis in such assets immediately prior plr-111606-99 to the conversion except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the facts described under any other provision of the code or regulations pursuant to a power_of_attorney on file with this office a copy of this letter is being provided to x x-llc should attach a copy of this letter to its first federal tax_return this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours shannon cohen acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
